DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 as filed December 3, 2020 are pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of detecting a plurality of target nucleic acids in a plurality of cells, the method comprising steps of primer extension, attaching barcode subunits with a split-pool process, and determining sequences of extended strands and barcodes, classified in part in C12N 15/1096 and C40B 50/08.
II. Claims 18-19, drawn to a kit (i.e. a collection of objects and/or materials) comprising an oligonucleotide primer, reverse transcriptase, and barcode subunits , classified in part in C12Q 2521/107.
 
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention II can be used in a method of reverse transcribing RNA molecules without a split-pool process (e.g. with attachment of single barcode subunits to cDNA strands), which is a materially different process from that of Invention I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species in Invention I:
Species A:  wherein the target nucleic acid is RNA (see e.g. Claims 8-9); and 
Species B:  wherein the target nucleic acid is DNA (see e.g. Claim 13). 
Species A and B are independent or distinct because each is defined by a materially and structurally different nucleic acid molecule with different modes of operation/use, function, and effect in the method of Invention I.  
In addition, Species A and B are not obvious variants of each other based on the current record.

If Invention I is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from between A and B, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-7, 10-12, and 14-17 of Invention I are generic to Species A and B.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

During a telephone conversation with Pamela Ancona (41494) on August 30, 2022 a provisional election was made without traverse to prosecute Invention I, claims 1-17.  
Additionally, a provisional election was made without traverse to prosecute the invention of Species A, claims 8-9.
Affirmation of these elections must be made by applicant in replying to this Office action.  Accordingly, Claims 13 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: page 19, ¶0054, recites “the invention utilizes and adaptor added to one or both ends” (emphasis added), which contains a typographical error and should recite --the invention utilizes an adaptor added to one or both ends--.  
Appropriate correction is required.

Claim Interpretation
Claim 1, part “a”, recites the following

    PNG
    media_image1.png
    217
    597
    media_image1.png
    Greyscale

where “a nucleic acid polymerase having a terminal transferase activity” is reasonably understood as referring to the use of a polymerase that also has terminal transferase activity and not to a combination of a polymerase and a separate terminal transferase.  
Also, “a nucleic acid polymerase having a terminal transferase activity” is reasonably understood as encompassing a “reverse transcriptase” (as recited in Claim 14) and encompassing a reverse transcriptase with full RNaseH activity (see Claim 15 for limitation to reverse transcriptase with “reduced RNaseH activity”).  Additionally, “[t]he template switch activity of RT [reverse transcriptase] is known and is in commercial use” (see pg 31, ¶0091, of the instant specification).  
So the broadest reasonable interpretation of Claim 1, part “a”, includes use of RNA “target nucleic acid[s]” and any reverse transcriptase with full RNaseH activity (as well as template switch activity), where Martin-Alonso et al. (“Novel RNase H Inhibitors Blocking RNA-directed Strand Displacement DNA Synthesis by HIV-1 Reverse Transcriptase”  J. Mol. Biol., 434(7): 167507, 2022, https://doi.org/10.1016/j.jmb.2022.167507) teach that

    PNG
    media_image2.png
    302
    429
    media_image2.png
    Greyscale

Their description of “plus-strand DNA synthesis” is included in the broadest reasonable interpretation of the results of Claim 1, parts “a” and “b”, where embodiments of “extending the oligonucleotide primer to form a copy [minus-]strand having one or more non-templated nucleotides at the 3’ end of the copy strand” are open to the inclusion of template switching by a reverse transcriptase (with RNaseH activity and strand displacement activity) to synthesize a corresponding plus-strand of “a copy strand” as taught by Martin-Alonso et al.  
Moreover, that plus-strand is open to having one or more non-templated nucleotides at its 3’ end, which may be used in “one or more rounds” of split-pool synthesis in part “b” of Claim 1.   This can result in the addition of the same multiple barcode subunits at the 3’ ends of “the copy [minus-]strand” and the plus-strand, where sequencing of each can produce results with the same barcodes coupled to different sequences.  
The above interpretations also apply to Claim 15 because as quoted above, Martin-Alonso et al. teach that “strand displacement is essential to eliminate any RNA fragments not cleaved by the RNAse H activity of the RT [reverse transcriptase]”.  Thus even with a “reverse transcriptase [that] has reduced RNaseH activity” as encompassed by Claim 15, an RT with strand displacement and template switching activities can still synthesize a plus-strand.  
It is noted that Figures 1-3 of the instant application depict RNA/DNA hybrids without strand displacement of the RNA or a synthesized plus-strand DNA.  

Claim 1, part “b”, recites the term “a cell-characteristic compound barcode”.  The “compound barcode” portion is interpreted in light of ¶0045 (pg 17) of the specification as referring to an ordered combination of barcode subunits.  
And that “compound barcode” is reasonably interpreted as having an intended correspondence to “a cell-characteristic”, which term is not defined in the application as filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 2-12 and 14-17 is due to their dependencies from Claim 1.

Claim 1 includes periods after the part “a”, part “b” and part “c” identifiers, as well as after the subpart “i”, subpart “ii” and subpart “iii” within part “b”.  
A claim ends with a single period that defines the limitations that are within its scope.  Therefore, Claim 1 ends after “a” at the start of line 3 with “the method comprising a” as the last four words of the claim, which is confusing and ambiguous as to what limitations are required by the scope of the claim.  
This renders Claim 1, as well as dependent Claims 2-12 and 14-17, indefinite.  
In the interest of advancing prosecution, and without obviating the need to address this rejection, Claim 1 has been interpreted as having only a single period at the end of line 24 (i.e. end of part “c”).  
Applicant is suggested to revise the parts to be “(a)” through “(c)” and the subparts as “(i)” through “(iii)”.  

Claim 1 recites the limitation "the 3’-end of the first copy strand" (emphasis added) in line 11 (line 4 of part “b”).  There is insufficient antecedent basis for this limitation in the claim.
While there is antecedent basis for “copy strand” in Claim 1, there is no preceding instance of “the first” such strand.  
This renders Claim 1, as well as dependent Claims 2-12 and 14-17, indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, part “b” of Claim 1 is interpreted as reciting --the 3’-end of a copy strand-- for purposes of examination herein.  

Claim 1 recites the limitation "the extended copy" in line 22 (1st line of part “c”).  There is insufficient antecedent basis for this limitation in the claim.
This renders Claim 1, as well as dependent Claims 2-12 and 14-17, indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, part “b” of Claim 1 is interpreted as providing basis for “the extended copy” for purposes of examination herein.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of Claim 1 that includes a part “b”, subpart “i”, with (A) “barcode subunits [that] comprise a portion a portion complementary to the one or more non-templated nucleotides” as recited in Claim 17 and (B) “a nucleic acid polymerase to extend the 3'-end of the copy strand to copy the first barcode subunit” with additional extension of that strand to have “one or more non-templated nucleotides at the 3’-end” (as recited in part “a” of Claim 1), does not reasonably provide enablement for a method without (A) the elements of Claim 17 and without (B) that additional extension to sequentially attach an additional barcode subunit as recited in part “b”, subpart “iii” of Claim 1.  
It is noted that while dependent Claim 17 appears to indicate the presence of additional extension of (B) above, Claim 17 does not include any claim limitation or feature requiring an additional extension.  Thus, it is improper to interpret Claim 17 as comprising limitations for an additional extension.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The broadest reasonable interpretation of Claims 1-12 and 14-16 as written encompass in vitro methods comprising a part “b”, subparts “i" through “iii”, that (A) comprise barcode subunits that do not comprise a portion a portion complementary to the one or more non-templated nucleotides.  
And the broadest reasonable interpretation of Claims 1-12 and 14-17 as written encompass in vitro methods comprising a part “b”, subparts “i" through “iii”, where after “a nucleic acid polymerase [ ] extend[s] the 3'-end of the copy strand to copy the first barcode subunit” in subpart “i”, a blunt end (i.e. no 3’ overhang) is formed by the 5’-end of the first barcode subunit and the extended strand’s 3’-end.  Formation of a blunt ended product is further supported by the limitation of “a nucleic acid polymerase”, which broadly encompasses polymerases that lack terminal transferase activity.  
The blunt ended product then undergoes “combining” and “distributing” (with “further extend[ing]”, in subparts “ii” and “iii”, respectively.  
The instant application, however, provides no description or guidance regarding (A) how barcode subunits without complementarity to one or more non-templated nucleotides are used to extend 3’-ends “to copy the first [or second] barcode subunit” as recited in subparts “i" and “iii”, nor (B) how “a nucleic add polymerase to further extend the 3'-end of the copy strand to copy the second barcode subunit” (in subpart “iii”) is to occur without an additional extension of “one or more non-templated nucleotides at the 3’-end” beyond the copy of the first barcode subunit for annealing to the second barcode subunit.  Relatedly, there is no description or guidance regarding use of “a nucleic acid polymerase” that lacks terminal transferase activity to produce that additional extension.  
Instead, instant Figures 1-3 each depict (A) barcode subunits with complementarity to non-templated, 3’-end nucleotides, and (B) additional extensions with “CCC” nucleotides after copying a barcode subunit (see depiction before “Last round” in middle portion of each figure).  Regarding (A), lack of complementarity would provide no means for a barcode subunit to serve as a template for copying the barcode subunit to a 3’-end as shown in the figures.  
And regarding (B), Example 1 on pages 33-36 (¶¶0096-0098) does not disclose what “nucleic acid polymerase” was used, and does not disclose any results from a process that used “[t]he first strand cDNA synthesis protocol (Single Cell and cDNA Synthesis)”, see ¶0096, which might be presumed to have used a (non-described) reverse transcriptase.  Also, the instant specification affirmatively states that “[i]n each round, the polymerase adds a strand of non-templated nucleotides to the end of the extended copy strand to enable annealing of the next round of barcode subunit oligonucleotide” (emphasis added; see pg 30, ¶0087).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  
In light of the above disclosures, the skilled artisan would reasonably understand the requirement for (A) barcode subunits with complementarity to non-templated, 3’-end nucleotides and (B) an additional extension for annealing to a second (or subsequent) barcode subunit in the performance of Claim 1’s method.  But the limitations of Claim 1 are not commensurate with that requirement.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance (and the lack of working examples) have been noted above.  
Despite the ability to experiment with a vast variety of “nucleic acid polymerases” and “barcode subunits”, there is no guidance regarding what modifications are needed to (A) make a barcode without complementarity serve as a template for copying the barcode subunit to a 3’-end nor how (B) a method without additional non-templated nucleotides can copy additional barcode subunits to a 3’-end to arrive at the methods encompassed by Claim 1.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent (A) barcode subunits that lack complementarity and (B) means for using a barcode subunit as a template, for copying its sequence to a 3’-end of a strand, without annealing the subunit to that strand, all without predictability as to what changes by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims. 
The quantity of de novo experimentation to design, test, and verify possible changes to apply, or not apply, across the vast number of different possible changes to barcode subunits, nucleic acid polymerases, and/or nucleic acid strands used by, or synthesized by, those polymerases, in order to make and use the claimed methods is thus enormous.  And so undue experimentation by one of skill in the art is required to make and use the invention as claimed.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the inability to make and use a method of dependent Claim 17 is due to the lack of an additional extension (of (B) as explained above) to provide “one or more non-templated nucleotides” in second and subsequent reactions with “barcode subunits [that] comprise a portion complementary to” those non-templated nucleotides.  Stated differently, because those additional non-templated nucleotides are not required by a method of Claim 1, they also are not present in the method of Claim 17.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(A)(2) as being anticipated by Chen et al. (WO 2019/126466 A1, published June 27, 2019).
As an initial matter, the broadest reasonable interpretation of Claim 1 includes embodiments wherein the method includes lysis of one or more cells of the “plurality of cells in a sample”.  This interpretation is consistent with the definition of “sample” as referring 
“to a preparation that is obtained by processing (e.g., by removing or adding one or more components) a primary sample obtained from a patient. For example, such processing may include removing some tissue material (including blood components) from the sample and lysing any intact cells to release nucleic acids” (emphasis added; see pg 9, ¶0024 of the instant specification)

and Example 1 of the instant application (see pgs 33-36), which does not describe cDNA synthesis in intact or non-lysed cells.  
In light of the above, the broadest reasonable interpretation of part “a” of Claim 1 includes embodiments wherein the act of “contacting” includes or is followed by cell lysis prior to the act of “extending”.  
Chen et al. teach their Example 1, Section A, of stable embedding of cDNAs from single cells in hydrogel particles (see pgs 102-108, esp. ¶¶00222-00253), including use of an immobilization probe that is “an Acrydite-modified polyT-based RT primer having the following sequence: /5Acryd/ CGACATCTAA CCTAGCTC TTTTTTTTTT TTTTTTTTTT TTTTTTTTTTV, where /5Acryd/ is the 5’ Acrydite modification” (emphasis added; see ¶00225), where their RT primer corresponds to “an oligonucleotide primer” of Claim 1, part “a”.  Also, their polyT sequence corresponds to “a target-specific sequence” of Claim 11 (see pgs 11-12, ¶0033 of the instant specification and statement that “[t]he target specific sequence may also be a poly-dT sequence”).  Alternatively regarding Claim 11, Chen et al. teach that “[t]he targeting moiety can be a primer having a specific or designed sequence which hybridizes with a particular DNA or RNA of interest” (see pg 105, ¶00242 within Example 1, Section B).  
Chen et al. further teach “[t]he first 18 nt ('CGACATCTAA CCTAGCTC') provides a primer binding site for downstream processing” (Ibid), which corresponds to “a barcode” of each of Claims 3 and 12 because the instant specification states that “[t]he term ‘barcode’ means a nucleotide sequence conferring identity to a molecule or a group of molecules sharing a common property” (emphasis added; see pgs 4-5, ¶0017).  Chen et al.’s 18 nucleotide “primer binding site” confers “a common property” of having that site.  
Chen et al. also teach that the addition of their immobilization probe occurs in combination with “a cell lysing agent” (Ibid) as well as gelling agents to form particles, and then “reverse transcriptase, TSO and additives that support reverse transcription will be added to the hydrogel particles, these reagents can diffuse into the hydrogel particles and complete reverse transcription and template switching” (emphasis added, see ¶00236; see also ¶00253 regarding reverse transcription “before the gelling is triggered”).  Chen et al. further teach “reverse transcription” (see pg 104, line 3) with “the complex formed by mRNA and RT primer” (see pg 104, ¶00229) and that 
“[a]dditional reagents may also be co-partitioned with the cells, such as endonucleases to fragment the cell’s DNA, DNA polymerase enzymes and dNTPs used to amplify the cell’s nucleic acid fragments. Additional reagents may also include reverse transcriptase enzymes, including enzymes with terminal transferase activity, primers and oligonucleotides, and switch oligonucleotides (also referred to herein as “switch oligos”) which can be used for template switching. In some cases, template switching can be used to increase the length of a cDNA. In one example of template switching, cDNA can be generated from reverse transcription of a template, e.g., cellular mRNA, where a reverse transcriptase with terminal transferase activity can add additional nucleotides, e.g., polyC, to the cDNA that are not encoded by the template, such, as at an end of the cDNA” (emphasis added; see pgs 39-40, ¶00103), 

where their reverse transcriptase with terminal transferase activity corresponds to “a nucleic acid polymerase having a terminal transferase activity” in Claim 1, part “a” and to “a reverse transcriptase” of Claim 14.  Also, their reverse transcription of cellular mRNA with their RT primer in a complex corresponds “extending the oligonucleotide primer to form a copy strand” in Claim 1, part “a” and to RNA and mRNA target nucleic acids in Claims 8 and 9.  The presence of the polyT sequence in the RT primer corresponds to Claim 10.  
Moreover, Chen et al.’s description of activity to add a “polyC, to the cDNA that are not encoded by the template” corresponds to “one or more non-templated nucleotides is deoxycytosine” in Claim 16.  
Regarding part “b” of Claim 1, Chen et al. teach their Example 2 (see pgs 108-109, esp. ¶¶00254-00260) of tagging molecules of interest in each hydrogel particle with a unique DNA barcode “by split-and-pool primer extension”.  More specifically, they teach the following:

    PNG
    media_image3.png
    372
    866
    media_image3.png
    Greyscale

Their “3’ barcode acceptor site at the end of the first-strand cDNA” corresponds to a “non-templated nucleotides the end of the copy strand” in part “a” of Claim 1, and to “the 3’-end of the first copy strand” in part “b” of Claim 1.  As quoted above from their ¶00103, Chen et al. teach that the 3’ end of their cDNA may include a non-templated polyC sequence.  
Regarding combinatorial split-and-pool synthesis, Chen et al. teach their particles 
“can also be pooled and split into different reactions, each of the reaction containing a unique barcode segment sequence of a variety of barcode sequences. After the first cycle, each hardened particle will comprise a unique first barcode segment, and the hardened particles are pooled and split again for adding a second barcode segment. In this strategy, if a total of ‘M’ varieties of reactions are performed in each cycle and a total of ‘N’ split-pool cycles are performed, it can result in MN possible sequences” (see pg 65, ¶00185), 

which the first cycle is illustrated by the following portion of their Figure 4B:

    PNG
    media_image4.png
    389
    297
    media_image4.png
    Greyscale

where the top double-stranded depiction is of an mRNA/cDNA hybrid with “3A-a” as the 3’ barcode acceptor site (which may be polyC as explained above), corresponding to part “b” of Claim 1 and steps S4.1 and S4.2 correspond to subpart “i" because the 3’ end of “3A-a” is extended with use of the annealed barcode oligonucleotide (identified as “3A-a*|BC-a*|1A-b*”) as a template.  The “3A-a*” portion of the barcode oligonucleotide is “a portion complementary to the one or more non-templated nucleotides” of Claim 17, which may be a complementary polyG sequence that anneals to a polyC sequence (see also pgs 39-40, ¶00103, regarding “sequences complementary to the additional nucleotides, e.g. polyG. The additional nucleotides (e.g., polyC) on the cDNA can hybridize to the sequences complementary to the additional nucleotides (e.g., polyG)”).  
Next, the products after step S4.3 or step S4.4 are “pooled and split again for adding a second barcode segment” (as quoted from ¶00185 above, and corresponding to subparts “ii” and “iii” in part “b” of Claim 1), as depicted in the remainder of Figure 4B as follows:

    PNG
    media_image5.png
    196
    403
    media_image5.png
    Greyscale

where a second annealed barcode oligonucleotide (identified as “3A-b*|BC-b*|3A-c*”) is used as a template, corresponding to subpart “iii” in part “b” of Claim 1.
Regarding part “c” of Claim 1, Chen et al. teach “[t]he barcoded sequences can further be analyzed in a downsteam application, for example sequencing” (see e.g. abstract; pgs 12-14, ¶0013, second to last sentence; pg 19, ¶0043; pg 29, ¶0071; pgs 30-31, ¶0074 for “cDNA for sequencing”; pgs 71-74, ¶00200, second to last sentence; and pg 102, statement [330]).  
In light of the above, Claims 1, 3, 8-12, 14 and 16 are anticipated by Chen et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied against Claims 1, 3, 8-12, 14 and 16 above and further in view of the following.  
The teachings of Chen et al. have been described above.  Their teachings regarding reverse transcription of mRNAs are re-emphasized. 
And Chen et al. teach that 
“[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention. It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” (see pg 78, ¶00221).

They do not expressly teach the subject matter of Claims 2, 4-5 and 15.  
But regarding Claim 2, Chen et al. teach that “[t]he bottom strand of the bottom molecule in FIG. 4B (i.e., product of Step S4.5) is a continuous, amplifiable polynucleotide” (see pg 59, ¶00168; and Fig. 4B as reproduced above).  They further teach nucleic acid amplification of target mRNAs encoding TCR alpha subunit and TCR beta subunits (see pg 78, ¶00220 and Fig. 11).  More specifically, they teach their Example 4 (see pgs 111-112, esp ¶¶00268-00271) for template-switched cDNA from a single cell, and reverse transcription (RT) with “primers targeting the human TRAC and TRBC regions (i.e., constant domains of TCR alpha and beta chain)”, see ¶00268.  The products were incubated with a template switching oligonucleotide “TSO (sequence: AAGCAGTGGTATCAACGCAGAGTACATrGrG+G, where ‘rG’ denote ribose G and ‘+G’ denotes LNA G), 2 U/μL RNaseOUT, 10 U/μL Superscript IV enzyme” with buffer and dNTPs was performed (see ¶00269).  Then, 
“two PCR reactions was set up each using 2 μL of beads as input. The first PCR contained a forward primer (having the sequence: 5'-GCAGTGGTATCAACGCAGAGTAC-3') that targets the TSO sequence and a reverse primer (having the sequence 5' -gctggtacacggcagggtc-3 ') targeting TRAC. The second PCR contained the same forward primer as the first PCR and a reverse primer (having the sequence 5' - tctgcttctgatggctcaaacacA-3 ') targeting TRBC. The first and second PCR amplifies template-switched TCR alpha chain and TCR beta chain, respectively, and the products are shown in Lanes 2 and 4 of FIG. 11, respectively.” (see ¶00271).  

In the above, the TRAC and TRAB mRNAs correspond to the mRNAs in Chen et al.’s Example 1 as explained in the anticipation rejection above.  The polyG sequence in the above described TSO corresponds to the polyG sequence of Chen et al.’s barcode oligonucleotides as explained in the above anticipation rejection.  The TSO also corresponds to Claim 5 as further explained below.  
Regarding Claim 4, Chen et al.’s teachings of their “polyT-based RT primer having the following sequence: /5Acryd/ CGACATCTAA CCTAGCTC TTTTTTTTTT TTTTTTTTTT TTTTTTTTTTV, where /5Acryd/ is the 5’ Acrydite modification” with “[t]he first 18 nt ('CGACATCTAA CCTAGCTC') provides a primer binding site [at the 5’-end of the cDNA strand] for downstream processing” (see above and ¶00225), corresponds to “a universal primer binding site” in Claim 4.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chen et al. by 
(A) substituting the “3A-c*” sequence at the 5’ end of the second barcode oligonucleotide with the 5’-AAGCAGTGGTATCAACGCAGAGTACAT (i.e. non-polyG) sequence of Chen et al.’s TSO (or at least the TRAC and TRAB forward primer sequence of 5’-GCAGTGGTATCAACGCAGAGTAC, underlined above) so that use of the substituted second barcode oligonucleotide for extending the cDNA strand copies that substituted sequence to generate a primer binding site for the forward primer; and 
(B) amplifying the extended, second barcoded cDNA product with use of that forward primer, and a primer that binds to the 5’-end CGACATCTAA CCTAGCTC' primer binding site of Chen et al.’s RT primer, in a PCR reaction,  
with the reasonable expectation of successfully amplifying the barcoded cDNA strands for downstream sequencing, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from similar and compatible methods to yield predictable results; and simple substitution of one known sequence element for another to obtain predictable results.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied against Claims 1, 3, 8-12, 14 and 16 above and further in view of Kapteyn et al. (“Incorporation of non-natural nucleotides into template-switching oligonucleotides reduces background and improves cDNA synthesis from very small RNA samples.” BMC Genomics 11, 413 (2010). https://doi.org/10.1186/1471-2164-11-413WO 2018/089550A1, published May 17, 2018).  
As an initial matter, both documents are directed to the cDNA synthesis and use of template switching sequences as a common field of endeavor.  
The teachings of Chen et al. have been described above.  
Their teachings regarding the use of barcode and template switching oligonucleotides for extending the 3’ end of a first cDNA strand are re-emphasized.  
Chen et al. also teach that 
“[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention. It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” (see pg 78, ¶00221).

They do not expressly teach the use of modified nucleotides as recited in Claims 6-7.  
Kapteyn et al. teach that when nucleotide isomers “are added to the 5’ end of the template switching (TS) oligo, they inhibit MMLV-RT from extending the cDNA beyond the TS oligo, thus increasing cDNA yield by reducing formation of concatamers of the TS oligo” (see “Results” section of Abstract).  
More specifically, they teach “the inclusion of isomeric nucleotide bases at the 5' end of the TS oligo to inhibit MMLV-RT template switching activity after incorporation of the first TS oligo and thereby reduce or prevent TS oligo concatamerization (see Figure 1)”, see pg 2, left col., 1st full ¶).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chen et al. by including one or more isomeric nucleotide bases at the 5’ end of Chen et al.’s barcode oligonucleotides, based on the teachings of Kapteyn et al., with the reasonable expectation of successfully performing the method with the benefit of reducing or preventing concatamerization of the barcode oligonucleotides without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known nucleotide element for another to obtain predictable results; and simple use of a known technique (of Kapteyn et al.) to improve a similar method in the same way.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied against Claims 1, 3, 8-12, 14 and 16 above and further in view of Tori et al. (WO 2018/089550 A1, published May 17, 2018).  
As an initial matter, both documents are directed to the reverse transcription and barcoding of RNA sequences for analysis as a common field of endeavor.  
The teachings of Chen et al. have been described above.  
They further teach second-strand cDNA synthesis can be performed by “adding RNaseH to degrade the mRNA on the mRNA:cDNA hybrid” (see pg 104, ¶00238), which is consistent with the lack of, or the insufficiency of, RNaseH activity in the reverse transcriptase that is used for first strand cDNA synthesis.  
Chen et al. also teach that 
“[n]umerous variations, changes, and substitutions will now occur to those skilled in the art without departing from the invention. It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention” (see pg 78, ¶00221).

They do not expressly teach the use of a reverse transcriptase with reduced RNaseH activity as recited in Claim 15.  
Tori et al. teach an RT-PCR method as depicted in Figure 4, where 
“all of the components used in the RT reaction and the PCR amplification may be added at one instance (i.e., no other components are added at additional times or points in the reaction) such components may include but are not limited to e.g., the sample (e.g., cells or total RNA), the first strand primer (depicted with a "star" in FIG. 4), reverse transcriptase, DNA polymerase, RNase inhibitor, template switch oligonucleotide (‘TSO’), dNTPs, reaction buffer, etc.” (see pg 15, lines 5-11).  

They additionally teach their “template switch oligonucleotide may include a BUMI [barcoded unique molecular identifier] domain” (see pg 37, lines 25-30).  Thus, their TSO corresponds to a barcode oligonucleotide of Chen et al., and their method is analogous to that of Chen et al. 
Tori et al. also teach their methods may be performed with a reverse transcriptase that is “RNase H minus or RNase H reduced” (see pg 24, lines 1-11).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chen et al. by using a reverse transcriptase that is “RNase H minus or RNase H reduced”, as taught by Tori et al. and as consistent with the teachings of Chen et al., with the reasonable expectation of successfully performing the method with the benefit of not degrading “the mRNA on the mRNA:cDNA hybrid” as taught by Chen et al. to maintain the stability of the double-stranded hybrid during performance of the method, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple substitution of one known RT element for another to obtain predictable results; and simple use of a known technique (reduced mRNA strand degradation) to improve a similar method in the same way.   

Double Patenting
Applicant is advised that should Claim 3 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637